HHS-IS
                                                       IN   THE


  ORIGINAL                    TEXAS       COURT       OF    CRIMINAL      APPEALS




                             PETITION          FDR    DISCRETIONARY         REVIEW



                                                                                                             t=rtL

                                     IN    CASE*       05-14-00695-CR
                                                                                               OCT 02 2015
                          FROM THE   FIFTH          DISTRICT       COURT    OF   APPEALS

                                               AT   DALLAS,       TEXAS




                      On Appeal from the             196th Judicial District Court
                                          HUNT       COUNTY,       TEXAS
                                               Trial    Ct.#      2B576



          FILED IN
COURT OF CRIMINAL APPEA'.JAMES EDUARD rogers jr .,' petitioner pro se
      OCT 02 ft".;:                                        us-
                          STATE OF TEXAS,            FIFTH DIST.CT.OF \/APPEALS
    Abel Acosta, Clerk                                               &
                                                    196th        Judicial   Dist .Ct . Hunt,Co,,Tx




     TO    THE HONORABLE JUDGE(S)         OF    THE COURT OF          CRIMINAL      APPEALS;
           COME's NOW, DAMES EDWARD ROGERS OR, Petitioner pro se                           herein,
     and files this his PETITION FOR DISCRETIONARY REVIEW (PDR), and would
     shou this Hon. Ct. the following reason(S) WHY he feels said "DISCRETION
     IS WARRANTED"          as follows;                U.S.C.       A .-14 , DUE PROCESS VIOLATION


     #1.      There is a question of the "INTERPRETATION" of Texas Statutes
     (Tx''.C^CCPi^iARTcf!3a.1'+ and .17) SEE: Direct Appeal Brief by Petitioners
     Atty, Mr. John S. Butler, and compare to the States Reply Brief, and the
     decision of the Fifth Court of Appeals. (District Court of Appeals)which
     are attached hereto for the Courts convenience;


     #2.      NOTE': A MOTION FOR EXTENTION OF TIME FOR FILING THIS PDR PRO SE
           WAS SUBMITTED TO THIS HON. CLERKS OFFICE ON August 2Bth      2015.
                                                                                                                                                                                                                                                          s-




NOTE:        Petitioner pro               se   does     not have       funds or       the   ability furnish
this    Hon.      Ct.    with      a copy        of the    States       Ct . Reporters        statement of facts
but the Trial            Ct . and/or           the     Dist.    Ct . of Appeals does have                  it    available
should this          Hon.      Ct.       order    its    presence       be    made    and   sent     to    this       Ct.

for review         of this         Petition           (PDR).
#5.         As   shown and argued                in    Petitioner       pro    se's    Atty's      Brief on           Direct
       Appeal,       p's      7-9,       the statutes          are    clear,    and the facts             in :fa Ifi i s case
as shown throughout this conviction, Appeal, and now PDR, Tx.$ £0. /§fj|3 B.14
and    .17       demand       "COORBORATING             EVIDENCE". ...and. ..there              is    none.

      The State is claiming ^through case citings^                                     that the clear meaning
and intent of the legislature when these statutes were                                          passed,          DO    NOT
MEAN    WHAT      THEY       SAY    "?

      The    State      is    (and has         succeeded)        in    completely reversing                the    legis
latures intent andmeaning                             (as the common citizen would understand it)?
      The State say's;                    "£NxKXKN8XXK8Rx8xMXXSMX*fi*>                  'the state must
establish         that       the   accused's, connection                with    the    substance          was    more       than

just        fortuitous'.            Jones v. State,             963 S.W. 2d B26,      B30 (TX .APP .TEXAR
KANA 1998,pet. ref'd)                          AND, IN EVENS, 202 S.W.3d at 161             , the ct. of
crim.apps. said;               'possession required the state to provexxx the Appellant
exercised care',custody,control or management over the contraband..'
and,        Applied a 14-factor affirmative link test to determine possession
when the         defendant was not in                    exclusive control'....Evans                      , 202 S.W.
3d at 166;         Jones,          963 S.W. 2d at 830......
      SEE: PG. 14 & 15                   STATES REPLY (FACTOR TEST)1-14)
#6.         In the above mentioned FACTORS,                           the def. was not present when the
      search was conducted, no idea if the contraband was in plain sight
or not, not readily accessable, alleged to be in oposite floorboard,
def. was not proven to be under the influencve of methamphetamines ,
did not possess anything, MADE NO INCRIMINATING STATEMENTS WHEN ARRESTED
and did not attempt to flee, made no furtive gestures, no oder of drugs,
only paraphernalia was alleged to be with the drugs (AND IN MRS POWELLS
BAG-PURSE-WHATEVER), Def did have permission to be driving the vehicle,
but it was not in his name, def. not found with any drugs/contraband,
and, lastly, the amount of money ($1,668.00 cash) is NOT an excessive
amount of cash for any business man to carry ... or .... anyone who feels
secure with it in their possession in this day and age
      Therefore, there is no justification in applying said 14-Factor Test.
Nor, in alleging its existence alone applies to the Appellant/Petitioner
                                                                                                              £>




BASED STRICTLY ON HEARSAY EVIDENCE ..... OR                              PRESUMPTIONS               ..(?)

#7.     TX.C.C.P.        ART.    38.14     and 17        were    not created by Texas         Legislature
      for the purpose of being or allowing judicial courts to circumvent
their clearly intended meaning;                      "A CONVICTION MAY NOT              BE HAD     UPON THE
TESTIMONY    OF    AN    ACCOMPLICE        UNLESS    COORBORATED         BY   OTHER     EVIDENCE    TENDING

TO    CONNECT THE       DEFENDANT      WITH THE      OFFENSE         COMMITTED"   TX .C.C.P.ART .38 .14;
"AN ACCOMPLICE WITNESS IS A DISCREDITED WITNESS                               [B]ECAUSE HIS/HER TESTI
MONY     ALONE     CANNOT       FURNISH     THE BASIS       FOR THE      CONVICTION".       "NO MATTER
HOW COMPLETE       A CASE       MAY   BE   MADE   OUT BY        AN   ACCOMPLICE    OR   WITNESS,     A CON
VICTION      [IS    NOT    PERMITTED]        UNLESS HE OR THEY ARE              COORBORATED".         SEE:
WALKER V STATE, 615 S.W.2d 728, 731 (TX.CRIM .APP.1981 )(citations omitted).
*     Mrs Powells testimony was the only evidence as to how the pill battles
came to be in the bag, and, the only evidence as to how the bag came to be
in the car.         There was         NO EVIDENCE as to how the methamphetamines came to
be in the pill bottle.                AND, Mrs Powell"ADMITTED" to puting the bag in
the vehicle herself.(her own possessions, purse,                              tape-gun for theft use
and make-up were with the contraband as well)                                   Applicants control of
that vehicle (NOT REGISTERED TO HIM) is no evidence that he knowingly
possessed its contents". DUE pRDCESS REQUIRES DISMISSAL & ACQUITTAL:
#8.      The remedy for an appellate finding of insufficient evidence to
       coorborate accomplice testimony IS ACQUITTAL since TEX.C.C.P. Art.38,17
(Vernon 1979) states;                 "IN ALL CASES WHERE, BY LAW, TWO WITNESSES, OR ONE
WITH COORBORATING EVIDENCE(CIRCUMSTANCES) , ARE REQUIRED TO AUTHORIZE A
CONVICTION, IF THE REQUIREMENT BE NOT FULFILLED, THE COURT "SHALL"(MANDATORY
LANGUAGE) INSTRUCT THE JURY TO RENDER A VERDICT OF ACQITTAL, AND
THEY ARE BOUND BY IfflE" INSTRUCTION." Sestric v. State, 1 S.W.3d 901
924 (TEX.APP. Beaumont 1999)                                (U.S.C.A.-14 Due Process)


                                       SUMMARY      OF    THE    ARGUEMENT
      [B]ecause there was no evidence to coorborate the testimony of an
accomplice witness, Applicant/Petitioner pro se's conviction should be
overturned and a judgement of acquittal entered.                                U.S.C.A.-14 Due Process;
   The Fifth Court of Appeals and the Trial Court (196th Jud.Dist.)
denied the defendant and Appellate the right to due process of law by
using case citings that did not have merit to the Petitioners case & facts
of his case. SEE: pg. 3 herein, 14-FACTOR TEST HELD NO WATER and should
have been disregarded for its misuse and invalidity of substance to support
its use.         N0 C00R0RATING EVIDENCE ; Tx .C.C.P.Art.38.14-17 (SHALL ACQUIT)
                             PRAYER   FOR    RELIEF



  Wherefore, Petitioner pro se prays this Honorable court will exercise
its discretion and review this Petition          for     Discretionary Review and
give some TRUTH to the "INTERPRETATION" of TX.C.C.P. ART. 38.14&17 finding
that there was insufficient evidence to coorborate the accomplice witness
testimony against Appellant/Petitioner pro se herein, that there was not
even 1/4 of the 14-FACTOR TEST FACTORS that would even remotely apply
for use in affirming this Appeal, and, that the Fifth Appellate Court of
Dallas overeached in its allowance of the rule, and be remanded back to
the Fifth Dist. Ct. of Appeals for proper diposition of the case.
   SO PRAYED THIS jS*h DAY OF $r.p\-&m bcT                    2015.
                                                  Respectfully sub


                                                   PETITIONER         PRO    SE

                                                   JAMES       EDWARD    ROGERS

                                                   TDCJ#       1937467
                                                   CT.        TERRELL/R3      unit

                                                   1300        F.M.    655

                                                   Rosharon,          Tx . 77583


                           CERTIFICATE      OF   SERVICE


I, James Edward Rogers, Petitioner pro se herein, do state under penalty
•f perjury that a true copy of PETITION FOR DISCRETIONARY REVIEW has been
sent to the Texas Ct.of Crim. Appeals (Original & One Copy), as well as
a copy being sent to the Tx. Fifth Dist. Ct . of Appeals (Dallas Tx) at
the following addresses respectively;    Abel Acosta, Clerk, Tx. Ct. of
Crim. Apps., P.O. BOX 1230B, Austin, Tx . 7B711 and; Tx . Fifth Dist, Ct
of Appeals, Clerk, DALLAS,TX.
    ON THIS \Sfo DAY OF SpjplyjmV^erN                  2015
                                                   /s/,
                                                                TITIONER PRO %{J           (/
                                                              James   Edward      Rogers

                                                              TDCJ# 1937467




                                      5.
                              FRIDAY,   AUGUST2B,   2015
                                          FRIDAY

ABEL   ACQSTA,     CLERK
C0UBB of CRfiMINAL         APPEALS
PO BOX 12308
AUSTIN,     TX 78711


        RE:   Trial Court Cause NO. 26576, Hunt County, TX
              Fifth Court of Appeals NO. 05-14-00695-CR
              Filing of Motion for ixtension of time to file PDR


Dear Honorable Clark,                                                          ;.-;";•'

        Please find my Pro-Se Defendant's Motion for Extension of Time
to File Petition for Discretionary Review,             including requesting; copies
of Court Records.           Please File this Motion and bring it to the atten
tion   of   the   Court.

        tin 3uly 20, 2015 the Appeals Court (Fifth District at Dallas)
Affirmed my Judgement from the Trial Court.                I did not receive the
notice in the Prison mailroom until August 8 2015 which told ma I had
until August 19,           2015 to prepare and File my PDR which was impossi
ble as I am disabled] legally blind, and have no way to do this an
my own, hence the need for additional time to file.
        I also need copies of Court Records so that some other inmates
who may help me can read them and help me prepare a pro se PDR.
Can you .send me a list of court records available or send me the Co»rt
File, per Federal Gov At Rules as a Blind Person I should be able to g
get these free of charge.
        I have also included a carbon copy of this letter for you to file
date and time stampoa&d return to me in the S.A.S.E. i am providing.


        Thank you for your Assistance in this matter.

                                                     Siryterley
                                                       L
                                                       WM^LL.
                                                       fines Rogers, 3g*\#1937467
                                                       irrell     Unit
                                                     1300    FM   655
                                                     Rosharon,      TX 77583
                                                                                  °\




                      NO.                      __                   ___

                     IN   THE   COURT     OF    CRIMINAL       APPEALS

                                    AUSTIN,         TEXAS


                            JAMES     EDWARD         ROGERS   JR.

                                            Us.

                                THE     STATETHjF      TEXAS


                      FROM      APPEAL    NO.       05-14-00695-CR
          On Appeal from the 196th Judicial District Court
                                 Hunt County,          Texas
                          Trial Court Cause             No.   2B576


             FIRST    MOTION      FOR    EXTENSION       OF    TIME   TO   FILE
                  PETITION        FOR    DISCRETIONARY          REvIEli)



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
      COMES NOW, James Edward Rogers Jr., Petitioner, and files this
Motion for ah Extension of Time of Ninety Days (90) days in which to
file a Petition for Discretionary Review.. In support of this Motion,
the Appellant shows *he Court the following:

                                               I.

      The Petitioner wa3 convicted in the 196th District Court of
Hunt County, Texas of the Offence possession of a controlled sub
stance, methapphetamine, in Cause No. 28576, Styled State of Texas
vs. James Edward Rogers Jr.. The Petitioner appealed to the Court of
Appeals Fifth District of taxes at Dallas. The Case was Affirmed on
July 20, 2015 but Petitioner did not receive his notice of the Court*s
Decision until the afternoon of Friday August 7, 2015 in the Prison
legal mail mailroom. The present deadline for filing the Petition
for Discretionary Review was August 19th, 2015 but Petitioner is
disabled, legally blind, and because of the delay in getting notice
and having to gat another inamta read and help him with this Motion
he begs the Court to allow this FIRST MOTION.
                                               II.

      As stated above, Petitioner's deadline for Filing his PDR
was August 19th, 2015, but he did not receive notice until Aiguat
7th, 2015. Since he is ftegally blind and indigent he has had to get

                                               1
help from other inmates to assist with this first Motion.
Petitioner has NOT requested any Extension prior to this request.

                                     III.

      Petitioner's request for an extension of time is basad upon the
following FACTS:      Petitioner was not informod of the decision of tha
Court of Appaela in Affirming hia case until the afternoon of Friday
august 7th,   2015.    His attorney an the Appeal,        Jotin S. Butler, has
informed Petitioner that he will not represent him an the Petition

for Discretionary Review.

                                      IV.

      Petitioner id requaating a Copy of the Appellate Record in order
that he may get help in perfecting hi6 PDR.         Without these documents
Petitioner will be unable to adequately file s PDR.

                                      V.

      This Motion is      NOT to hamper or delay,       but is necessary because
Petitioner is lagally blind,      is disabled,   and is indigent and proceed
ing Pro Se. He nssds this time far lagal rasearch. Petitioner is
incarcerated and is limited to 2 hours a day,             five days per week,       in
the Prison Law Library, but as stated he is blind and hoe no eccesB
to Bralla Law Banks. He is totally dependent on help from other
inamtes.

      UHEREFORE,      Petitions? prays this Court grant this Motion and
Extend his time for the Deadline of Filing the Petition for Discret
ionary Review in Case WO. 06-1                                                                                   //




                         Certlficete   of   Service

      I certify that a taue and correct copy            (carbon copy)
of the above abd foregoing First Motion ofr Extension of Time to File
a Petition for Discretionary Review has been forwarded by U.S.            Mailf
postage prepaid, First Class to the State prosecuting Attorney, P.O.
Box 12405,   Austin TX 7B711 ftn this the 2Bth Day of August, 2015.


                                                              «£-

                                                   es Edward Rog
                                                  titioner, Pro




                            Unsworn   Affidavit

      I, James Edward Rogers Jr., TDCJ #1937467, being presently
incarcerated in the CT Terrell Unit.of the Texas Department of
Criminal ^ustiys in Brazoria County, Texas, verify and declare under
penalty of perjury that the foregoing statements are true and correct
to the best of my kbowledge. Executed this date, August 28th, 2015



                                                  ies    Edward     Roi
                                              /TytfCJ # 1937467
                                               !T Terrell Unit
                                              1300 FM 655
                                              Rosharon,      TX 77583
      ^0/^10. (S^utkw
                          ATTORNEY AT                       LAW
                          BOARD CERTIFIED • CRIMINAL LAW
                           TEXAS BOARD OF LEGAL SPECIALIZATION


700 LAVACA STREET, SUITE 1400                                           PHONE: (512) 472-3887
AUSTIN, TEXAS 78701                                                         FAX: (512) 233-1787



                                     Jul y       2G1-;
                                             jw, ±



James Edward Rogers Jr.
SID #01678024
Terrell Unit
 1300 FM 655
Rosharon, TX 77583

        re:    Hunt County District Court Cause No. 28576
               Fifth Court of Appeals No. 05-14-00695-CR

Dear Mr. Rogers;

        Enclosed is a copy of the opinion of the Court of Appeals. As you will see, the
Court affirmed the conviction. You can file a Petition for Discretionary Review with the
Court of Criminal Appeals, but, as the name implies, it is Discretionary - the Court of
Criminal Appeals does not have to accept or review the case. You have thirty days from
the date of the opinion to file such a petition, that is, the petition must be mailed
 (postmarked) no later than August 19, 2015.




                                                         Yours truly,




                                                         John S. Butler


 enclosure




                                  www.JohnSButler.com
                                   butler@lawyer.com
       jfafm 0. (SSiitlev
                          ATTORNEY AT                            LAW
                          BOARD CERTIFIED • CRIMINAL LAW
                           TEXAS BOARD OF LEGALSPECIALIZATION


700 LAVACA STREET, SUITE 1400                                             PHONE: (512) 472-3887
AUSTIN, TEXAS 78701                                                           FAX: (512) 233-1787


                                          I.. -< A   -\r\i r
                                     Ju


James Edward Rogers Jr.
 SID #01678024
 Terrell Unit
 1300 FM 655
 Rosharon, TX 77583

        re:     Hunt County District Court Cause No. 28576
                Fifth Court of Appeals No. 05-14-00695-CR

 Dear Mr. Rogers;

        Enclosed is a copy of the opinion of the Court ofAppeals. As you will see, the
 Court affirmed the conviction. You can file a Petition for Discretionary Review with the
 Court ofCriminal Appeals, but, as the name implies, it is Discretionary - the Court of
 Criminal Appeals does not have to accept or review the case. You have thirty days from
 the date of the opinion to file such a petition, that is, the petition must be mailed
 (postmarked) no later than August 19, 2015.




                                                               Yours truly,




                                                               John S. Butler


 enclosure




                                  www.J ohnSButler.com
                                   butler@lawyer.com
                                                                                               iH




       jfafm 0. (^atfew
                          ATTORNEY AT                    LAW
                          BOARD CERTIFIED • CRIMINAL LAW
                            TEXAS BOARD OF LEGAL SPECIALIZATION


700 LAVACA STREET, SUITE 1400                                        PHONE: (512) 472-3887
AUSTIN, TEXAS 78701                                                      FAX: (512) 233-1787



                                      April 3, 2015

James Edward Rogers Jr.
SID #01678024
Terrell Unit
 1300 FM 655
Rosharon, TX 77583

        re:     Hunt County District Court Cause No. 28576
                'Finn Court ofAppeals No. 05-14-00695-CR

Dear Mr. Rogers;

        Enclosed is a copy of the prosecutor's Reply Brief. I am also including a copy of

 my brief, since it seems you didn't receive the first copy you sent. I will contact you as

 soon as I hear from the Court of Appeals. This will take at least a month or two, possibly

 much longer.



                                                      Yours truly,




                                                      John S. Butler


 enclosures




                                   www.] ohnSButler.com
                                    butler@lawyer.com
                                                                          IS
                                                                ACCEPTED
                                                            05-14-00695-CR
                                                   FIFTH COURT OF APPEALS
                                                            DALLAS, TEXAS
                                                        2/20/2015 4:44:15 PM
                                                                 LISA MATZ



                                                                 so
       NO. 05-14-00695-CR                                         2
                                                                      It
                                                                      Jo >
                                                                 O    o   -o
                                                                      -» T3



               *     *   *




         In The 5th District
      Court of Appeals of Texas

               *     *




        James Edward Rogers

                    v.



         The State of Texas

               *     *   *




         Appealed from the
         196th District Court
     Trial Court Cause No. 28576




       APPELLANT'S BRIEF



                   John S. Butler
                   State Bar No. 03526150
                   700 Lavaca Street, Suite 1400
                   Austin, Texas 78701
                   Telephone (512) 472-3887
                   Facsimile (512)233-1787
                   Email    butler@lawyer.com
                   ATTORNEY FOR APPELLANT


ORAL ARGUMENT IS NOT REQUESTED
                                                                             a




                 IDENTITIES OF PARTIES AND COUNSEL




Appellant:                     James Edward Rogers, Jr.

Trial Counsel:                 Cariann Bradford Abramson
                               State Bar No. 24045366
                               POBox 1683
                               Forney, Texas 75126
                               972-552-2240


Appellee:                      The State of Texas


Appellant and Trial Counsel:   George Calvin Grogan
                               State Bar No. 24050695
                               Assistant Criminal District Attorney
                               Office of the Hunt County District Attorney
                               Hunt County Courthouse, Fourth Floor
                               2507 Lee Street
                               Greenville, Texas 75401
                               903-408-4187


Trial Judge:                   The Honorable Steve Tittle
                               196th Judicial District Court




                                 -2-
                                                        '•?




                            TABLE OF CONTENTS




Identity ofParties and Counsel                  •••2

Table of Contents                               ."3

Index of Authorities                            •••4

Statement Regarding Oral Argument               ••-4

Statement of the Case                           •••4

Issues Presented                                •••5

Statement of the Facts                          •••5

Summary of the Argument                           .7


Argument                                        •••°

Prayer for Relief                               ...10


Certificate of Compliance                       ...11


Certificate of Service                          ...11
                                                                       n




                         INDEX OF AUTHORITIES




Texas Code of Criminal Procedure art. 38.14                    ... 8
Walker v. State 615 S.W.2d 728 (Tex.Crim.App. 1981)            ...8

Sestric v. State, 1 S.W.3 901 (Tex.App.-Beaumont 1999)         .. .9



              STATEMENT REGARDING ORAL ARGUMENT


      Appellant is not requesting thatthe Court hear oral argument.
                                                                                       n




                          STATEMENT OF THE CASE

        Appellant pled not guilty on Cause No.27,586 to Possession of a Controlled
Substance, Methamphetamine, in an amount of four grams or more but less than two

hundred grams, including any adulterants or dilutants, a second-degree felony,

enhanced with two prior felony convictions to Habitual Offender status. At trial,

Appellant was found guilty by the jury.        At punishment, the jury assessed

punishment at life in prison.

        At trial, Investigator Wesley Russell of the Greenville Police Department

testified that he stopped Appellant for failure to come to a complete stop at a stop

sign.

Appellant provided Investigator Russell an invalid driver's license. Appellant was
placed under arrest. An inventory search of the vehicle Appellant was driving
revealed bag, located in the front passenger foot well, containing a floral makeup
bag, a camera bag, prescription pill bottles, baggies containing methamphetamine,
and several syringes. The pill bottles contained marijuana, pills and

methamphetamine.

        There were two passengers in the vehicle.        Rachel Powell, the front
passenger, testified that she had put the aforementioned items in the vehicle, but
                                                                                        "2,0




claimed that this was at Appellant's request and that she was unaware of the content

of the bags.

      Timothy Roberts, the back seat passenger was found to be having a seizure,

and was transported to the hospital.



                              ISSUES PRESENTED


      There was no evidence to corroborate the testimony of the accomplice

witness.




                            STATEMENT OF FACTS




       Appellant was convicted of possession of methamphetamine. There was no

evidence that Appellant knowingly possessed the methamphetamine, no evidence

that he put it in the containers in which they were found. There was no evidence that

he placed the methamphetamine in his vehicle. Indeed, the accomplice witness

testified that she brought the bag containing the methamphetamine to the car and

placed it ather feet. (RR vol.3 p.202). There is nothing to corroborate her statement

that she did this at Appellant's request. (RR vol.3 p.201). The accomplice, Rachel




                                         -6-
                                                                                         n




Louise Powell, was - is - an admitted thief and forger (RR vol.3 p.194), who

admitted that she was planning to commit theft again, and who was found in

possession of a criminal instrument at the scene of the arrest (RR vol.3 p. 197).

      The only evidence that might connect Appellant to tie crime, aside from his

presence in the vehicle, was "a brown-colored prescription bottle in the name of

James Rogers." (RR vol.3, p.102). Even this, his name on the bottle, appears

questionable, insofar as the jury, during its deliberations, asked to see the

prescription bottles (RR vol.4, p.45), and then asks for a magnifying glass. (RR

vol.4, p.46). Granting that it the jury's role to decide if the bottle had Appellant's

name on it, it does not connect him to the commission of the crime, any more than

his presence behind the wheel of the car into which the accomplice witness, Rachel

Louise Powell, admitted putting the bag containing the methamphetamine. (RR

vol.3 p.202).                                                                       .!



                        SUMMARY OF THE ARGUMENT

       Because there was no evidence to corroborate the testimony of an accomplice

witness, Appellant's conviction should be overturned and a judgment of acquittal

entered.




                                           -7-
                                                                                      2J-




                                  ARGUMENT


      'A conviction may not be had upon the testimony of an accomplice unless

corroborated by other evidence tending to connect the defendant with the offense

committed."     Tex.C.Crim.Proc. Art. 38.14. "An accomplice witness is a

discredited witness because her or his testimony alone cannot furnish the basis for

the conviction. No matter how complete a case may be made out by an

accomplice witness or witnesses, a conviction is not permitted unless he or they

are corroborated." Walker v. State, 615 S.W.2d 728, 731 (Tex.Crim.App.1981)

(citations omitted).

      Ms. Powell's testimony was the only evidence as to how the pill bottles

came to be in the bag, and the only evidence as to how the bag came to be in the

car. There was no evidence as to how methamphetamine came to be in the pill

bottle. Ms. Powell admitted putting the bag containing methamphetamine in the

vehicle. Appellant's control of that vehicle is no evidence that he knowingly

possessed its contents. By the same reasoning, his name on a bottle in her
possession is no evidence that he knowingly possessed that bottle or its contents.

      [T]he remedy for an appellate finding of insufficient evidence to
      corroborate accomplice testimony is acquittal since TEX. CODE



                                        -8-
                                                                                  2,5




     CRIM. PROC. ANN. art. 38.17(Vernon 1979) states: "In all cases
     where, by law, two witnesses, or one with corroborating
     circumstances, are required to authorize a conviction, if the
      requirement be not fulfilled, the court shall instruct the jury to render
      a verdict of acquittal, and they are bound by the instruction."


Sestric v. State, 1 S.W.3d 901, 924 (Tex.App.- Beaumont 1999)
                                                                                           ZJ\




                              PRAYER FOR RELIEF


      WHEREFORE, Appellant prays this Court find that there was insufficient

evidence to corroborate the accomplice witness testimony against Appellant, reverse

the judgment and sentence of the trial court, and remand the case to the trial court
with instruction to enter a verdict of acquittal. Appellant further requests any and all

such other relief to which he may be entitled.

                                                 Respectfully submitted,



                                                      sSd&
                                                 John S. Butler



                                                 ATTORNEY FOR APPELLANT
                                                 700 Lavaca Street, Suite 1400
                                                 Austin, Texas 78701
                                                 Telephone (512) 472-3887
                                                 Facsimile (512)233-1787
                                                 STATE BAR #03526150




                                          -10-
                                                                                     Z£




                     CERTIFICATE OF COMPLIANCE

  As Attorney of Record for Appellant, I do hereby certify that this document
contains 1,187 words, as determined by Microsoft Word 2010, the computer
program used to prepare the document.


Date: February 20, 2015




JOHN S. BUTLER
Attorney for Appellant


                          CERTIFICATE OF SERVICE

   As Attorney ofRecord for Appellant, I do hereby certify that a true and correct
copy of this Appellant's Brief was this date provided to the District Attorney of
Hunt County, Texas, via U.S. Mail to:

            Hunt County District Attorney
            2507 Lee Street, 4th Floor
            Greenville, Texas 75401




Date: February 20, 2015




JOHN S. BUTLER
Attorney for Ap pelIant




                                         -11-
                                                                                    e,6




                       IN THE COURT APPEALS
                     FIFTH DISTRICT OF TEXAS
                              AT DALLAS




JAMES EDWARD ROGERS
   APPELLANT


    v.                                     CASE NO. 05-14-00695CR



THE STATE OF TEXAS,
   APPELLEE




                        STATE'S REPLY BRIEF



    On Appeal from the 196th Judicial District Court of Hunt County, Texas
    Trial Court Cause No. 28,576, the Honorable Stephen R. Tittle, Judge
    Presiding




                                         NOBLE WALKER, JR.
                                         District Attorney
                                         Hunt County, Texas

                                         G CALVIN GROGAN V
                                         Assistant District Attorney
                                         2507 Lee St.
                                                                       th
                                         Hunt County Courthouse, 4          Floor
                                         Greenville, TX 75401
                                         (903)408-4180
                                         FAX (903) 408-4296
                                         cgrogan@huntcounty.net
                                         State Bar No. 24050695
                                                      ^7




                   TABLE OF CONTENTS


TABLE OF CONTENTS                                 2
INDEX OF AUTHORITIES                             3
STATEMENT OF THE CASE                             5
ISSUES PRESENTED                                  5
SUMMARY OF THE STATE'S ARGUMENTS                  5
STATEMENT OF FACTS                               6
STATE'S RESPONSE TO POINT OF ERROR ONE           9
    STANDARD OF REVIEW                           9
    EVIDENCE WAS LEGALLY SUFFICIENT TO PROVE
    APPELLANT KNEW 23 GRAMS OF METHAMPHETAMINE
    WAS IN HIS PRESCRIPTION PILL BOTTLE          12
    STATE EXHIBIT NO 2-C                         15
PRAYER                                           16
CERTIFICATE OF COMPLIANCE                        17
CERTIFICATE OF SERVICE                           17
                                                                                     *LP




                       INDEX OF AUTHORITIES


Federal Cases
Jackson v. Virginia, 433 U.S. 307, 319, 99 S. Ct. 2781 (1979)                    9

Texas Cases
Cantelon v. State, 85 S.W.3d 457, 461 (Tex. App. - Austin 2002, no pet)        11
Dennis v. State, 151 S.W.3d 745, 748 (Tex. App. - Amarillo 2004, pet.
  refd)                                                                         11
Duffy. State, 546 S.W.2d 283, 288 (Tex. Crim. App. 1977)                        14
State v. Evans, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006)                10,13,15
Geesav. State, 820 S.W.2d 154, 158 (Tex. Crim. App. 1991)                       10
Jenkins v. State, 76 S.W.3d 709, 712 (Tex. App. - Corpus Christi 2002)         13
Jones v. State, 963 S.W.2d 826, 830 (Tex. App. - Texarkana 1998, pet.
  refd)                                                                        13
Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008)                 11,12
Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009)                   12
Simmons v. State, 205 S.W.3d 65, 72 (Tex. App. - Fort Worth 2006)              11
State v. Stubblefield, 79 S.W.3d 171, 174 (Tex. App. - Texarkana 2002)         14
State v. Swearingen, 101 S.W.3d 89, 97 (Tex. Crim. App. 2003)               13,15
Taylor v. State, 106 S.W.3d 827, 831-2 (Tex. App. -Dallas 2003, no pet)        13
Watson v. State, 204 S.W.3d 404, 415 (Tex. Crim. App. 2006)                    10

Texas Statutes
Tex. Pen. Code Ann. Sec. 6.01(b) (West 2012)                                   10
Tex. Code Crim. Proc. Ann. Art. 38.14 (Vernon 2014)                            11
Tex. Health & Safety Code Ann. Sec. 481.112(b) (West 2012)                     10
Tex. Health & Safety Code Ann. Sec. 481.002(a)(38) (West 2012)                 10
                                                                                  ai




                        IN THE COURT APPEALS
                      FIFTH DISTRICT OF TEXAS
                                AT DALLAS




JAMES EDWARD ROGERS
    APPELLANT


                                                 CASE NO. 05-14-00695CR



THE STATE OF TEXAS,
    APPELLEE




                         STATE'S REPLY BRIEF



TO THE HONORABLE COURT OF APPEALS:


      NOW COMES the State of Texas, Appellant, in this appeal from
Cause No. 28,576 in the 196th Judicial District Court in and for Hunt
County, Texas, Honorable Stephen R. Tittle, Presiding, now before the Fifth
District Court of Appeals, and respectfully submits this its brief to the Fifth
District Court of Appeals.
                                                                                3o




                         STATEMENT OF CASE


      In Cause Number 28,576, Appellant was indicted on October 26,

2012, for Possession of a Controlled Substance, namely Methamphetamine,

in an Amount Greater than Four Grams But Less Than Two Hundred Grams.


CR Vol.l.p.22. Appellant entered a plea of not guilty on December 5, 2012,

and the case was tried by a jury on May 12, 2014. CR Vol.l.pp.6-8. On

May 14, 2014, the jury found Appellant guilty as charged and sentenced him

to life in the Texas Department of Corrections. CR Vol.1.p. 126. The

Appellant filed written Notice of Appeal on May 28, 2014. CR Vol.1.p. 141.

                          ISSUES PRESENTED


Issue 1. Without Alleged Co-Actor's Testimony, Was the evidence

legally sufficient to support a conviction for Possession of a Controlled

Substance, Namely Methamphetamine, Penalty Group 1, In An Amount

Greater Than Four Grams But Less Than Two Hundred Grams?




                   SUMMARY OF THE ARGUMENT


1. Even assuming Rachel Powell was a co-actor and her testimony was

   considered credible by the jury, without her testimony a rational trier of

   fact could have found the elements for Possession with Intent to Deliver a


   Controlled Substance, namely Methamphetamine, Penalty Group One, In
                                                                               31




  an Amount Greater than Four Grams But Less Than Two Hundred

  Grams, proven beyond a reasonable doubt. Besides other common

   affirmative links, twenty three grams of methamphetamine was found

   inside a prescription pill bottle with the Appellant's name on it.


                             Statement of Facts


      On March 20, 2012, Appellant's vehicle was stopped by an unmarked

Greenville Police Department ("GPD") vehicle for running a stop sign. RR

Vol.3.p.37. There were three people and a dog inside Appellant's vehicle.

RR Vol.3.p.40. Upon contact, GPD Narcotics Detective Wesley Russell

encountered Appellant behind the wheel, Rachel Louise Powell in the

passenger seat, Timothy Roberts and a pit bull were in the rear seat. RR

Vol.3.p.41. The other vehicle occupants were able to provide identification.

RR Vol.3.p.43. Detective Russell requested backup because Mr. Roberts

had an outstanding warrant. RR Vol.3.p.44. When Appellant failed to

produce his Texas driver's license, Det. Russell placed him under arrest and

inside GPD Officer Brandon West's vehicle. RR Vol.3.p.44. GPD Officer

Leigh Dixon transported Mr. Roberts from the scene once he began having

seizures. RR Vol.3 .p.44.

      Detective Russell began conducting an inventory search of

Appellant's vehicle. RR Vol.3.p.44. During the inventory, Det. Russell
                                                                                32




seized as contraband several items from the vehicle. RR Vol.3.p.58. A

prescription bill bottle containing marihuana was seized from the vehicle.

RR Vol.3.p.59; State Exhibit No. 3-A. A digital scale was seized from the

vehicle. RR Vol.3.p.64; State Exhibit No. 3-B. A butane torch was seized

from the vehicle. RR Vol.3.p.65; State Exhibit No. 3-C. A Walmart sack

containing a large glass pipe with residue inside a glove was seized from the

vehicle. RR Vol.3.p.72; State Exhibit No. 3-D. A black bag containing a

package of rolling papers was seized from the vehicle. RR Vol.3p.77; State

Exhibit No. 3-E. A plastic bag full of syringes was seized from the vehicle.

RR Vol.3.p.78; State Exhibit No. 3-F. A floral makeup bag was seized from

the vehicle. RR Vol.3.p.l21; State Exhibit No. 3-G. The butane torch and

large glass pipe were found inside a black Case Logic case. RR Vol.3.p.122;

State Exhibit No. 3-1. A plastic bag full of smaller baggies was seized from

the vehicle. RR Vol.3.p.82; State Exhibit No. 3-H. Most of the drug

paraphernalia items were found inside a laundry mesh bag. RR Vol.3.p.103;

State Exhibit No. 3-J. Detective Russell testified that all of these seized

items are commonly used in methamphetamine and marijuana usage,

methamphetamine distribution and production. RR Vol.3.pp.66, 75, 83.

       Three other baggies containing a suspected controlled substance were

also found inside the floral makeup bag, which was seized from the vehicle's
                                                                                 V



front passenger side floorboard. RR Vol.3.pp.86, 93-4,99; State Exhibit Nos.

2-B-D. The three baggies were found inside a small bag within a larger

bag. RR Vol.3.p.95; State Exhibit Nos. 3-J-K. These baggies were

submitted to the Department of Public Safety ("DPS") Crime Lab for testing

on September 5, 2012. RR Vol.3.p.92. The baggies were picked up and

returned to GPD on October 30, 2012. RR Vol.3.p.l70. After being tested at

the DPS Crime Lab, it was determined State Exhibit No. 2-B was 1.66

grams of methamphetamine, State Exhibit No. 2-C was 23 grams of

methamphetamine, and State Exhibit No. 2-D was .44 grams of

methamphetamine. RR Vol.3.p.184. State Exhibit No.2-C was a

prescription pill bottle with the Appellant's name on it.

       After concluding his inventory search, Detective Russell arrested

Appellant for being in Possession of Marijuana in an amount less than 2

ounces, Possession of Controlled Substance Penalty Group 3 Less Than 28

Grams, and Possession of a Controlled Substance Penalty Group 1 More

Than 4 Grams But Less Than 200 Grams. RR Vol.3.p. 109. The rear seat

passenger, Mr. Roberts, was not charged with any of the drug-related

 offenses because Det. Russell never noticed any furtive movements prior to

 the traffic stop and lack of proximity to the contraband. RR Vol.3.p. 110-11.

Ms. Powell, the front seat passenger and closest in proximity to the drugs,
                                                                                  If



was also not charged with any of the drug-related offenses. RR Vol.3.p. 112.

Detective Russell testified Ms. Powell cooperated at the scene and indicated

the drugs belonged to the Appellant. RR Vol.3.pp.l 12, 150. Most

importantly, Det. Russell testified that Appellant's name appeared on

contraband items within the large bag. RR Vol.3.p.l 12.




                                ARGUMENT




1. Without Alleged Co-Actor's Testimony, Was the Evidence Legally

   Sufficient to Prove Appellant Possessed a Controlled Substance in

   Penalty Group One, Namely Methamphetamine, In An Amount

   Greater Than Four Grams But Less Than Two Hundred Grams?




      a. Standard of Review


      The standard of review for legal sufficiency is whether, after viewing

the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781

(1979). "When deciding whether evidence is [legally] sufficient to support a
                                                                                      IS




conviction, a reviewing court must assess all the evidence in the light most

favorable to the verdict to determine whether any rational trier of fact could

find the essential elements of the crime beyond a reasonable doubt." State v.

Evans, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006). Finally, the court

must consider all of the evidence submitted before the jury, including

inadmissible evidence. Watson v. State, 204 S.W.3d 404, 415 (Tex. Crim.

App. 2006).

      The standard of review is the same for both direct evidence and

circumstantial evidence cases. Geesa v. State, 820 S.W.2d 154, 158 (Tex.

Crim. App. 1991). The State is no longer required to disprove reasonable

alternative hypothesis for the placement of contraband. Id. at 165. A person

commits an offense if the person knowingly possesses a controlled

substance. Tex. Health & Safety Code Ann. Sec. 481.112(b) (West

2012). Possession means actual care, custody, control or management. TEX.

Health & Safety Code Ann. Sec. 481.002(a)(38) (West 2012).

Possession is a voluntary act if the possessor knowingly obtains or receives

the thing possessed or is aware of his control of the thing for a sufficient

time to permit him to terminate his control. Tex. Pen. Code Ann. Sec.

6.01(b) (West 2012).




                                                                                 10
                                                                                   36




      Under Code of Crim. Proc. Art. 38.14, a conviction cannot be had

upon testimony of an accomplice unless corroborated by other evidence

tending to connect the defendant with the offense committed; and the

corroboration is not sufficient if it merely shows the commission of the

offense. Tex. Code Crim. Proc. Ann. Art. 38.14 (Vernon 2014). "It is

well established that a challenge of insufficient corroboration of an

accomplice witness's testimony is not the same as a challenge of legally

insufficient evidence to support the verdict." Simmons v. State, 205 S.W.3d
65, 72 (Tex. App. - Fort Worth 2006); Dennis v. State, 151 S.W.3d 745, 748

(Tex. App. - Amarillo 2004, pet. refd). To determine the sufficiency of

accomplice-witness corroboration, the testimony of the accomplice is

eliminated and the appellate court will look for other inculpatory evidence

that tends to connect the accused to the commission of the offense, even if it

does not directly link the accused to the crime. Cantelon v. State, 85 S.W.3d
457, 461 (Tex. App. - Austin 2002, no pet). "The tends-to-connect standard

does not present a high threshold." See id. "There is no set amount of non-

accomplice corroboration evidence that is required for sufficiency purposes

under the accomplice-witness rule." Malone v. State, 253 S.W.3d 253, 257

(Tex. Crim. App. 2008).




                                                                              11
                                                                                      ?)




       "Even apparently insignificant incriminating circumstances may

sometimes afford satisfactory evidence of corroboration." Id. "Cumulative

evidence of suspicious circumstances can be sufficient evidence that tends to

connect he accused to the alleged offense even if none of the circumstances

would be sufficient individually." Id. "When there are two permissible

views of the evidence (one tending to connect the defendant to the offense

and the other not tending to connect the defendant to the offense), appellate

courts should defer to that view of the evidence chosen by the fact-finder."

Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009). The Court

of Criminal Appeals held that when reviewing non-accomplice testimony, it

is important to look at the totality of the evidence, rather than as isolated,

unrelated incidents. Id. at 511.




       b. Circumstantial Evidence Was Legally Sufficient to Prove

          Appellant Knowingly Possessed 25 Grams of

          Methamphetamine

       The State was required to prove on or about March 20l ,2012, in Hunt

County, Texas, Appellant knowingly or intentionally possessed

Methamphetamine in an amount more than four grams. Since the




                                                                                 12
                                                                                  3t




methamphetamine was not found dri the Appellant, the State used

circumstantial evidence to connect the Appellant to the methamphetamines.

      Possession required the State to prove the Appellant exercised care,

custody, control, or management over the contraband, and the State was

required to prove the Appellant knew it was contraband. Evans, 202 S.W.3d

at 161. The State must establish that the accused's connection with the

substance was more than just fortuitous. Jones v. State, 963 S.W.2d 826, 830

(Tex. App. - Texarkana 1998, pet. refd). Since Appellant was found in a

vehicle belonging to another, the State must prove through circumstantial

evidence the Appellant knowingly possessed methamphetamine. Jones, 963
S.W.2d at 830. This Court as well as others has acknowledged the theory of

joint possession. See Taylor v. State, 106 S.W.3d 827, 831 (Tex. App. -

Dallas 2003, no pet.) (control over the contraband need not be exclusive, but

can be jointly exercised by more than one person). When narcotics are        —

secreted, the State must address whether the defendant knew of existence of

secret place and its contents. Jenkins v. State, 76 S.W.3d 709, 712 (Tex.

App. - Corpus Christi 2002).

      In Evans, the Court of Criminal Appeals applied a 14-factor

affirmative link test to determine possession when the defendant was not in

exclusive control. Evans, 202 S.W.3d at 166; Jones, 963 S.W.2d at 830



                                                                             13
                                                                                    n




(holding that the affirmative link between defendant and the contraband

need not be so strong as to exclude every other reasonable hypothesis except

the Defendant's guilt). The 14 factor test: 1) the defendant's presence when

a search is conducted, 2) whether the contraband was in plain view, 3) the

defendant's proximity to and the accessibility of the narcotic, 4) whether the

defendant was under the influence of narcotics when arrested, 5) whether the

defendant possessed other contraband or narcotics when arrested, 6) whether

the defendant made incriminating statements when arrested, 7) whether the

defendant attempted to flee, 8) whether the defendant made furtive gestures,

9) whether there was an odor of contraband, 10) whether other contraband or

drug paraphernalia were present, 11) whether the defendant owned or had

the right to possess the place where the drugs were found, 12) whether the

place where the drugs were found was enclosed, 13) whether the defendant

was found with a large amount of drugs, and 14) whether the defendant

possessed weapons or a large amount of cash. State v. Stubblefield, 79
S.W.3d 171, 174 (Tex. App. - Texarkana 2002). When car occupants give

conflicting statements about relevant matters it can be a factor helping to

establish an affirmative link. Duffv. State, 546 S.W.2d 283, 288 (Tex. Crim.

App. 1977). Using these fourteen factors, the Court of Criminal Appeals

declined to analyze each link in isolation in order to rely on alternative



                                                                               14
                                                                                    ^D




inferences for almost every piece of evidence. Evans, 202 S.W.3d at 164;

see Swearingen, 101 S.W.3d at 97 (while each piece of evidence lacked .

strength in isolation, the consistency of the evidence and the reasonable

inferences drawn therefrom, provide the girders to strengthen the evidence

and support a rational jury's finding the elements beyond a reasonable

doubt).

               1. State Exhibit No. 2-C


      Disregarding the testimony of Ms. Powell, there were several

affirmative links between the Appellant and the drugs. As the driver,

Appellant exercised more control over the vehicle than the passengers. This

was not some accident where Appellant got into another person's vehicle

that contained drugs - Det. Russell testified he had seen Appellant drive that

vehicle multiple times. RR Vol.3.p.139. Appellant was operating a vehicle

without proper identification, a way to possibly conceal his identity should

he get stopped with drugs in the vehicle. The Appellant was in close

proximity to the bags of methamphetamine. Appellant was present when the

contraband was found. RR Vol.3.p.56, 59. Besides the methamphetamines,

there were lots of other drug paraphernalia present in the vehicle. A butane

torch, syringes, a digital scale, plastic baggies, a glass pipe with residue, and

prescription tablets were all found in a bag where the methamphetamine was


                                                                               15
                                                                                   if



found. A prescription pill bottle similar to State Exhibit No. 2C contained

marihuana. However, the strongest affirmative link between the Appellant

and the methamphetamines was State Exhibit No. 2-C.

      State Exhibit 2-C was the only exhibit the jury asked to review while

in deliberations, along with a magnifying glass. CR Vol.1.pp.116-18.

Detective Russell could have charged Ms. Powell with possession of a

controlled substance, but he did not. Detective Russell could have

requested DNA testing or Fingerprint testing on the seized evidence, but he

did not. Detective Russell could have attempted a custodial interview of the

Appellant to get incriminating statements, but he did not. Detective Russell

did not do any of the investigative steps just mentioned because he saw

Appellant's name written on the prescription pill bottle that contained 23

grams of methamphetamines.


                                  PRAYER


      Appellant's trial was without prejudicial error. The State prays

that Appellant's conviction and sentence be affirmed.




                                              Respectfully submitted,




                                                                              16
                                                                                  m




                                             NOBLE DAN WALKER, JR.
                                             District Attorney
                                             Hunt County, Texas


                                                                   I
                                             G CALVIN GROGAN V
                                             Assistant District Attorney
                                              P. O. Box 441
                                              4th Floor, Hunt County
                                             Courthouse
                                             Greenville, TX 75403
                                              State Bar No. 24050695
                                             (903) 408-4180
                                              FAX (903) 408-4296




     CERTIFICATE OF COMPLIANCE WITH T.R.A.P. 9.4(i)(3)

       Relying on Microsoft Word's word count feature used to create the
State's Reply Brief, I certify that the number of words contained in this brief
is 3,039 and the typeface used is 14Font.


                                              G CALVIN GROlGAN V
                                              Assistant District Attorney


                      CERTIFICATE OF SERVICE


     A true copy of the State's brief has been mailed via first-class mail
to John S. Butler, Appellant's attorney of record, today, March 24,
2015, pursuant to Texas Rules of Appellate Procedure. ^
                                                                 •0J^

                                              G CALVIN GROGAN V
                                              Assistant District Attorney


                                                                             17
                                                                                                    ^




Affirm and Opinion Filed July 20, 2015




                                            In The

                                 €ourt of Appeals
                        iFtftrj district of (teas at Dallas
                                     No. 05-14-00695-CR


                        JAMES EDWARD ROGERS, JR., Appellant
                                               V.    '
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                     Hunt County, Texas
                                 Trial Court Cause No. 28576


                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                               Opinion by Chief Justice Wright
       A jury found appellant James Edward Rogers Jr. guilty of possession of a controlled

substance, methamphetamine, in the amount of four grams or more, but less than two hundred

grams. After finding the enhancement paragraphs for two prior felony convictions true, the jury

assessed punishment of life imprisonment. In a single issue, appellant challenges the sufficiency

of accomplice-witness corroboration. We affirm the trial court's judgment.

                                      I. BACKGROUND


       Detective Wesley Russell, a narcotics investigator for the Greenville Police Department,

testified that on March 20, 2012, he stopped a.Ford Escape for failing to stop at a stop sign.

There were three individuals and a dog inside the vehicle: appellant was driving, Rachel Powell

was in the front passenger seat, and Timothy Roberts and a pit bull were in the back seat. Upon
confirmation that appellant did not have a valid driver's license, Russell requested identification

for everyone in the vehicle and discovered that Roberts had an outstanding arrest warrant.

Russell called for assistance and Detective Jason Smith, Officer Brandon West, and Officer

Leigh Dixon arrived at the scene.

       Roberts was placed in Dixon's marked police car to be transported to jail on his

outstanding arrest warrant but when Roberts began having a seizure, Dixon drove him to the

hospital emergency room instead. Russell arrested appellant for driving without a valid driver's

license and placed him in West's patrol car. Russell then asked Powell to step out of the vehicle

so he could conduct an inventory search of the vehicle before impounding it. Animal control

was contacted to pick up the dog.

       Russell testified that during his search of the vehicle, most of the items seized were inside

various bags inside a mesh laundry bag that was located on the front passenger floorboard, right

against the center hump. Russell found a floral makeup bag containing a butane torch and some

glass pipes, a camera case containing a glass pipe inside a glove, a baggie containing syringes, a

small black Case Logic zipper bag containing digital scales, a plastic bag containing smaller

plastic bags, a plastic bag containing pills and an unlabeled prescription bottle containing

marijuana, a small baggie containing 0.44 grams of methamphetamine, a small metal canister

containing 1.66 grams of methamphetamine, and a prescription bottle with appellant's name on

the label containing 23 grams of methamphetamine. Russell testified that the baggie, metal

canister, and prescription bottle containing methamphetamine were packaged and sent to the

Department of Public Safety Laboratory for analysis.

       Russell explained that he did not arrest Roberts for possession of the narcotics because

Russell did not observe Roberts making any furtive movements once Russell initiated the traffic

stop and because Roberts was not in proximity to the drugs. Russell also stated that he did not

                                               -2-
                                                                                                                                                                                                         *i*




flowered bag and had no idea what was inside of them. She later testified that while they were in

appellant's house, she saw him place some items in one of the bags—a smaller pipe and a set of

scales. But she claimed she did not see him place any of the other items into the bags. And she

testified that she had no idea that the bags contained methamphetamine. Powell testified that the

only items in the car belonging to her were her purse, a pricing gun, and a Walmart bag

containing three stolen fishing reels.

       Powell acknowledged having a lengthy criminal history. She admitted that two days after

the traffic stop resulting in appellant's arrest, she was arrested for theft. Powell acknowledged

being a drug addict and using methamphetamine. She conceded that she had gone to appellant's

house to get drugs from him, stating "that was what he did." Powell testified that the police did

not give her any promises or deals in exchange for her affidavit.

                                         II. DISCUSSION


        In his sole issue on appeal, appellant argues his conviction should be overturned and he

should be acquitted because there was no evidence to corroborate the testimony of an accomplice

witness. We review the sufficiency of the evidence under the standard set out in Jackson v.

Virginia, 443 U.S. 307 (1979). Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013).

We examine all the evidence in the light most favorable to the verdict and determine whether any

rational trier of fact could have found the essential elements of the offense beyond a reasonable

doubt. Jackson, 443 U.S. at 319; Matlock, 392 S.W.3d at 667. We must defer to the jury's

credibility and weight determinations because the jury is the exclusive judge of the witnesses'

credibility and the weight to be given to their testimony. See Brown v. State, 270 S.W.3d 564,

568 (Tex. Crim. App. 2008).

        A challenge of insufficient corroboration is not the same as a challenge of insufficient

evidence to support the verdict as a whole. Cantelon v. State, 85 S.W.3d 457, 460 (Tex. App.—

                                               -4-
                                                                                                     47,




Austin 2002, no pet.). To corroborate accomplice-witness testimony, "[a]ll the law requires is

that there be some non-accomplice evidence which tends to connect the accused to the

commission of the offense." Id. (quoting Hernandez v. State, 939 S.W.2d 173, 178 (Tex. Crim.

App. 1997)); see TEX. CODE Crim. PROC Ann. art. 38.14 (West 2005). Corroboration is not

sufficient if it merely shows the offense was committed. Tex. Code Crim. Proc. Ann. art.

38.14; Smith v. State, 332 S.W.3d 425, 439 (Tex. Crim. App. 2011).             To determine the

sufficiency of the corroboration, we eliminate the testimony of the accomplice and examine the

remaining portions of the record to see if there is any evidence that tends to connect the accused

to the commission of the offense.    Castillo v. State, 221 S.W.3d 689, 691 (Tex. Crim. App.

2007); Medrano v. State, 421 S.W.3d 869, 883 (Tex. App.—Dallas 2014, pet. refd).

        We look at the particular facts and circumstances of each case and consider the combined

force of all the non-accomplice evidence that tends to connect the accused to the offense. Smith,
332 S.W.3d at 442; Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008). There is no

set amount of non-accomplice corroboration evidence that is required for sufficiency purposes;

each case must be judged on its own facts. Malone, 253 S.W.3d at 257 (citing Gill v. State, 873
S.W.2d 45, 48 (Tex. Crim. App. 1994)). Corroborating evidence may be direct or circumstantial,

and need not be sufficient by itself to establish the defendant's guilt. Smith, 332 S.W.3d at 442.

"Even    'apparently   insignificant incriminating circumstances'       may provide sufficient

corroboration." Medrano, 421 S.W.3d at 883 (quoting frevino v. State, 991 S.W.2d 849, 852

(Tex. Crim. App. 1999)). Evidence that the defendant was in the company of the accomplice at

or near the time or place of the crime is proper corroborating evidence, but such evidence alone

is not conclusive corroboration. Hernandez, 939 S.W.2d at 178. Nevertheless, the "tends to

connect" standard is not a high standard. Cantelon, 85 S.W.3d at 461.
                                                                                                    H-




         Appellant argues the only evidence connecting him to the offense came from Powell

whose accomplice testimony was uncorroborated. Having reviewed the record, we cannot agree.

Setting aside Powell's testimony, the jury had other evidence tending to connect appellant to the

crime.    Appellant was the driver of the vehicle in which the methamphetamine was found.

Although the vehicle was not registered to appellant, Russell had seen appellant driving the

vehicle multiple times. Appellant was present when the drugs were found. Appellant was in

close proximity to the bags containing the methamphetamine, marijuana, prescription pills, and

drug paraphernalia. And, significantly, a prescription pill bottle with appellant's name on the

label contained twenty-three grams of methamphetamine. Finally, appellant was carrying $1,668

in cash at the time of his arrest.


         Taken as a whole, the non-accomplice evidence shows more than appellant's mere

presence.    The jury could have rationally found that the corroborating evidence sufficiently

tended to connect appellant to the offense. See Tex. Code Crim. Proc. Ann. art. 38.14; Malone,
253 S.W.3d at 259. Accordingly, we overrule appellant's sole issue.

                                        III. CONCLUSION


         Having overruled appellant's sole issue, we affirm the judgment of the trial court.




Do Not Publish
Tex. R. App. P. 47                                   /Carolyn Wright/
140695F.U05                                          CAROLYN WRIGHT
                                                     CHIEF JUSTICE
                                                                                                 4?




                                Court of Appeals
                       iFtfttj SHstrtct of otexas at Dallas
                                      JUDGMENT


JAMES EDWARD ROGERS, JR.,                          On Appeal from the 196th Judicial District
Appellant                                          Court, Hunt County, Texas
                                                   Trial Court Cause No. 28576.
No. 05-14-00695-CR        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Brown and Stoddart participating.
THE STATE OF TEXAS, Appellee

       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 20, 2015.




                                             -7-